              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
               CIVIL CASE NO. 1:18-cv-00300-MR-WCM


LEAH MORAN, as Executrix of the  )
Estate of Heather Grace Boone    )
Levitsky,                        )
                                 )
                    Plaintiff,   )
                                 )
         vs.                     )
                                 )
POLK COUNTY, et al.,             )
                                 )
                    Defendants.  )
________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion to Approve

Filing Documents Under Seal [Doc. 72].

      The Plaintiff seeks leave to file certain exhibits to her Renewed

Consent Motion to Approve Wrongful Death Settlement under seal. For

grounds, the Plaintiff states that these exhibits, which are both Orders from

North Carolina State Courts, contain certain identifying information

pertaining to minors, including their full names and birthdates. [Doc. 72].

      The press and the public have, under both the First Amendment and

the common law, a qualified right of access to judicial documents and

records filed in civil and criminal proceedings. Doe v. Public Citizen, 749

F.3d 246, 265 (4th Cir. 2014). “The common-law presumptive right of access
extends to all judicial documents and records, and the presumption can be

rebutted only by showing that ‘countervailing interests heavily outweigh the

public interests in access.’” Id. at 255-56 (quoting in part Rushford v. New

Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988)).            The First

Amendment right of access “may be restricted only if closure is ‘necessitated

by a compelling government interest’ and the denial of access is ‘narrowly

tailored to serve that interest.’” Id. at 266 (quoting in part In re Wash. Post

Co., 807 F.2d 383, 390 (4th Cir. 1986)).

      When presented with a motion to seal, the law of this Circuit requires

this Court to: “(1) provide public notice of the request to seal and allow

interested parties a reasonable opportunity to object, (2) consider less

drastic alternatives to sealing the documents, and (3) provide specific

reasons and factual findings supporting its decision to seal the documents

and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218 F.3d 288,

302 (4th Cir. 2000).

      In the present case, the public has been provided with adequate notice

and an opportunity to object to the Plaintiff’s motion. The Plaintiff filed the

motion on April 30, 2021, and it has been accessible to the public through

the Court’s electronic case filing system since that time. Further, the Plaintiff

has demonstrated that the exhibits contain the names and birthdates of
                                       2
minor children. The Court finds that the public’s right of access to such

information is substantially outweighed by the compelling interest in

protecting the details of such information from public disclosure. Finally,

having considered less drastic alternatives to sealing the documents, the

Court concludes that sealing of these exhibits is narrowly tailored to serve

the interest of protecting the privacy of the minor children.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion to Approve

Filing Documents Under Seal [Doc. 72] is GRANTED, and Exhibits B and C

to the Renewed Consent Motion to Approve Wrongful Death Settlement

[Docs. 73, 74] shall remain under seal until further Order of this Court.

      IT IS SO ORDERED.
                            Signed: May 4, 2021




                                          3
